Dismiss and Opinion Filed September 3, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00612-CV

                     JUAN MATEO HURTADO, Appellant
                                 V.
                        RACHEL MAGEE, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-14887

                         MEMORANDUM OPINION
                     Before Justices Myers, Nowell, and Evans
                             Opinion by Justice Myers
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated June 17, 2020, we notified appellant the $205 filing fee was

due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated June 17, 2020, we informed appellant the docketing statement in

this case was due. We cautioned appellant that failure to file the docketing statement

within ten days might result in the dismissal of this appeal without further notice.

By letter dated July 23, 2020, we informed appellant the clerk’s record had not been
filed because appellant had not paid for the clerk’s record. We directed appellant to

provide, within ten days, (1) verification of payment or arrangements to pay for the

clerk’s record, or (2) written documentation that appellant had been found entitled

to proceed without payment of costs. We cautioned appellant that failure to do so

would result in the dismissal of this appeal without further notice. To date, appellant

has not paid the filing fee, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Lana Myers/
                                            LANA MYERS
                                            JUSTICE

200612F.P05




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JUAN MATEO HURTADO,                          On Appeal from the 44th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-17-14887.
No. 05-20-00612-CV          V.               Opinion delivered by Justice Myers.
                                             Justices Nowell and Evans
RACHEL MAGEE, Appellee                       participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

      It is ORDERED that appellee RACHEL MAGEE recover her costs of this
appeal from appellant JUAN MATEO HURTADO.


Judgment entered this 3rd day of September, 2020.




                                       –3–